                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

 RICKY HORD,
                                                        )
                  Plaintiff,                            )     Case No. ______________
                                                        )
 v.                                                     )
                                                        )
 MCCORMICK TRUCKING, INC., TRACIE                       )
 MCCORMICK, INC., ACTION TRAILER                        )
 SERVICES, INC., ROBERT MCCORMICK,                      )
 and TRACIE MCCORMICK,                                  )
                                                        )      JURY DEMAND
                  Defendants.                           )


                                        COMPLAINT


       Plaintiff Ricky Hord (“Plaintiff”), by and through undersigned counsel, brings this

Complaint against Defendants McCormick Trucking, Inc., Tracie McCormick, Inc., Action

Trailer Services, Inc., Robert McCormick, and Tracie McCormick (collectively, “Defendants”),

and states as follows:

                                I. JURISDICTION AND VENUE

       1.        This action is brought pursuant to the Fair Labor Standards Act (“FLSA”), 29

U.S.C. §§ 201, et seq., to recover from Defendants unpaid overtime compensation, interest

thereon, liquidated damages, costs of suit, and attorney’s fees. This Court has jurisdiction over

this action pursuant to 29 U.S.C. § 216(b) and the claim raises a federal question pursuant to 28

U.S.C. § 1331.




      Case 3:21-cv-00647 Document 1 Filed 08/20/21 Page 1 of 6 PageID #: 1
        2.      Venue is proper in this court pursuant to 28 U.S.C. § 1391(b)(1) and (2) because

Defendants resides in this district, Plaintiff worked in this district for Defendants, and a substantial

part of the events or omissions giving rise to the claims occurred in this district.

        3.      Defendants have therefore availed themselves of the privilege of doing business

within the state of Tennessee and is subject to this Court’s personal jurisdiction.

                                             II. PARTIES

        4.      Plaintiff Ricky Hord is an adult citizen of the United States who resides in

Shelbyville, Bedford County, Tennessee.

        5.      Plaintiff was an employee within the meaning of 29 U.S.C. § 203(e)(1) and he was

engaged “in commerce or in the production of goods for commerce” under the FLSA.

        6.      Defendant McCormick Trucking, Inc. is a Tennessee for-profit corporation with

its principal place of business at 4403 W Jefferson Pike, Murfreesboro, TN 37129. It may be

served through its Tennessee registered agent: Robert A. McCormick, 4403 W Jefferson Pike,

Murfreesboro, TN 37129.

        7.      Defendant Tracie McCormick, Inc. is a Tennessee for-profit corporation with its

principal place of business at 4403 W Jefferson Pike, Murfreesboro, TN 37129. It may be served

through its Tennessee registered agent: Tracie McCormick, 4403 W Jefferson Pike,

Murfreesboro, TN 37129.

        8.      Defendant Action Trailer Services, Inc. is a Tennessee for-profit corporation with

its principal place of business at 4403 W Jefferson Pike, Murfreesboro, TN 37129. It may be

served through its Tennessee registered agent: Brandy McCormick Markum, 4403 W Jefferson

Pike, Murfreesboro, TN 37129.




                                                    2

      Case 3:21-cv-00647 Document 1 Filed 08/20/21 Page 2 of 6 PageID #: 2
       9.      Defendant Robert McCormick (“Mr. McCormick”) is upon information and belief

a resident of Rutherford County, Tennessee, and is an owner-manager of McCormick Trucking,

Inc. Mr. McCormick may be served with process at his business address, 4403 W Jefferson Pike,

Murfreesboro, TN 37129.

       10.     Defendant Tracie McCormick (“Ms. T. McCormick”) is upon information and

belief a resident of Rutherford County, Tennessee, and is an owner-manager of McCormick

Trucking via Tracie McCormick, Inc. Ms. McCormick may be served with process at her

business address, 4403 W Jefferson Pike, Murfreesboro, TN 37129.

       11.     During the time period relevant to this action, Defendants were Plaintiff’s

"employer" as that term is defined in the FLSA, 29 U.S.C. §203(d).

       12.     Mr. McCormick and Ms. McCormick are actively engaged in the management of

the corporate defendants as owner-managers, and they meet the definition of “employer” under

section 203(d) of the FLSA. Both individuals make managerial decisions for the business in

relation to the employees, such as supervising, hiring and firing, and they are responsible for the

day-to-day operations of Defendants’ trucking business.

       13.     Defendants constitute a single enterprise engaged in commerce within the meaning

of 29 U.S.C. § 203(e)(1) of the FLSA.

       14.     Defendants have exceeded $500,000.00 in annual dollar volume of business in

each of the past three years.

                                III. FACTUAL ALLEGATIONS

                                         A. Defendants

       15.     Defendants together operate a trucking company that exclusively transports mail

for the U.S. Postal Service through dozens of prime contracts with the federal government.



                                                3

      Case 3:21-cv-00647 Document 1 Filed 08/20/21 Page 3 of 6 PageID #: 3
       16.     Defendants operate out of their corporate headquarters in Murfreesboro,

Tennessee, and they have routes as far west as Ft. Worth, Texas, and as far north as Rochester,

New York.

       17.     Defendants constitute one “enterprise” under the FLSA because their combined

annual sales or receipts exceed $500,000 and they perform related activities through unified

operation or common control by Mr. McCormick and Ms. McCormick, and for the common

business purpose of transporting U.S. Mail. 29 C.F.R. § 1620.7.

                                               B. Plaintiff

       18.     Plaintiff was employed by Defendants from approximately February 2018 until

August 2020.

       19.     During his tenure with Defendants, Plaintiff held the job title of maintenance

coordinator.

       20.     As a maintenance coordinator, Plaintiff ordered truck parts, talked to vendors, and

called in assistance for drivers when their trucks broke down.

       21.     Defendants paid Plaintiff an hourly rate of $13.50.

       22.     Defendants regularly required or permitted Plaintiff to work a full-time schedule,

plus overtime. However, Defendants did not properly compensate Plaintiff for all hours worked

over 40 in a workweek. Rather, Defendants paid Plaintiff straight time for hours over 40.

       23.     Plaintiff’s job duties did not fit under any exception to the overtime pay provisions

of the FLSA, 29 U.S.C. § 201 et seq.

       24.     Defendants continue to willfully fail to comply with the maximum hour provisions

of the FLSA, 29 U.S.C. § 207, including their refusal to pay additional half time for any of the

overtime hours worked by Plaintiff.



                                                 4

      Case 3:21-cv-00647 Document 1 Filed 08/20/21 Page 4 of 6 PageID #: 4
                  IV. VIOLATION OF THE FAIR LABOR STANDARDS ACT

       25.     Plaintiff hereby re-alleges the foregoing paragraphs as though fully set forth herein.

       26.     Plaintiff is entitled to the FLSA’s protections.

       27.     Defendants are an enterprise and employer covered by the FLSA.

       28.     The overtime provisions of the FLSA apply to Defendants.

       29.     Defendants willfully failed to compensate Plaintiff at a rate of one and one-half

times his regular hourly rate for all hours worked in excess of 40 hours for the entire time he worked

for Defendants.

       30.     Defendants, by such repeat failure, willfully violated the overtime provisions of 29

U.S.C. § 207 of the FLSA.

                                    V. PRAYER FOR RELIEF

       31.     WHEREFORE, Plaintiff requests this court enter judgment in favor of Plaintiff and

against Defendants, for:

       A. All amounts of wages, including overtime, that Plaintiff should have received under the

FLSA but for Defendants’ willful violation of his rights, plus an equal amount in liquidated

damages pursuant to the FLSA, 29 U.S.C. § 216(b);

       B. All reasonable costs, interest and attorney's fees pursuant to the FLSA, 29 U.S.C. §

216(b);

       C. Any such other legal relief as may be appropriate or to which Plaintiff may be entitled

under federal law.




                                                  5

      Case 3:21-cv-00647 Document 1 Filed 08/20/21 Page 5 of 6 PageID #: 5
                                     Respectfully Submitted,

                                     s/ Curt Masker
                                     Curt M. Masker, TN Bar No. 037594
                                     THE MASKER FIRM
                                     810 Dominican Drive, Suite 314
                                     Nashville, Tennessee 37228
                                     Telephone: (615) 823-1737
                                     Facsimile: (615) 821-0632
                                     curt@maskerfirm.com

                                     Counsel for Plaintiff




                                 6

Case 3:21-cv-00647 Document 1 Filed 08/20/21 Page 6 of 6 PageID #: 6
